DETAILED ACTION
This final office action is in response to claims 1-20 filed on 03/18/2021 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed December 2, 2020 has been entered. Claims 1-20 remain pending in the application. The claims have been amended. Applicant’s arguments and amendments to the claims are directed to the 35 U.S.C. 103 rejection previously set forth in the Non-Final Office Action mailed September 4, 2020. Claims 1, 5, 11, 13, 17-18, and 20 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Regarding the amendments, Applicant’s arguments filed on 12/02/2020 have been fully considered but are unpersuasive to overcome the art of record. Particularly: 
Applicant has amended claim 1 to recite “a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system, wherein the computing system is a personal account with a service offered over the Internet”. Note: from the remaining language of the claim, the remarks (pg. 12-13), and the specification (e.g., Applicant Specification at [0022], [0035], [0036] – wherein each user has their own account, and photos of those users are used in comprises a plurality of personal accounts with a service offered over the internet; […]” in lieu of multiple users sharing a single personal account (and also as the single personal account would be performing all the steps instead of the server as denoted in, e.g., [0022]). For the aforementioned limitation, Examiner directs Applicant to the disclosure of Ganong et al. (US20170124385) disclosing a database (i.e., repository) holding a plurality of photos associated with a respective plurality of users on the system (see [0092], [0202]), and using these user photos to compare against multiple other users of the system for authentication (see [0253], [0265-0266], [0321]). Ganong further discloses the computing system as a social media network and/or an alternative system comprising a plurality of user accounts with associated user photos (see [0003], [0202], [0138]). Accordingly, Ganong discloses a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system, wherein the computing system is a personal account with a service offered over the Internet as interpreted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bladel et al. (US20130073974) with the aforementioned teachings of Ganong to accurately identify an individual attempting to access a service and detect spoofing (see, e.g., Ganong at [0003], [0152]).
In response to Applicant's argument that the Examiner has combined an excessive number of references over the totality of rejections in pages 3 through 36 of the non-final office action dated 09/04/2020 (Remarks, pg. 12), Examiner notes reliance on a large number of references in a rejection (in this case, across several rejections reciting different limitations) does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0036], line 21 recites “The identification engine 340 may access (in a read more) a comparison snapshot repository 345 […]”. Examiner suggests amending line 21 to “The identification engine 340 may access (in a read mode) a comparison snapshot repository 345 […]”.
Appropriate correction is required.

Claim Objections
Claim(s) 1, 13, and 18 is/are objected to because of the following informalities:  
Claim 1 recites “wherein the computing system is a personal account with a service offered over the Internet; […]” in lines 12-13. From the remaining language of the claim, the remarks (pg. 12-13), and the specification (e.g., Applicant Specification at [0022], [0035], [0036] – wherein each user has their own account, and photos of those users are used in the comparison), this limitation appears to intend to convey and is being interpreted by the examiner as “wherein the computing system comprises a plurality of personal accounts with a service offered over the internet; […]” in lieu of multiple users sharing a single personal account. Claims 13 and 18 recite a similar deficiency, and are objected to under like rationale.
Claim 1 recites “a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system, […]” in lines 10-12. For consistency with the previously introduced terms (e.g., see lines 1, 3), examiner suggests amending to “a comparison snapshot repository which stores comparison snapshots of at least one other .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9, 11, 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bladel et al. (US20130073974, Hereinafter “BLADEL”) in view of Ganong et al. (US20170124385, Hereinafter “GANONG”).
Regarding claim 1, BLADEL teaches a method for authenticating a user in a computing system ([0030-0033] – system comprises authentication computer system for users), wherein the method comprises:  
receiving, by the computing system, the one or more user snapshots from the user computing device ([0043] – computer system obtains snapshot taken by a user using the mobile device/digital camera); 
sending, by the computing system, corresponding one or more identification requests for identifying the user ([0033] – the Verifier 105 sends an link to a vouching person(s) 120 with an image lineup to identify the Requestor 115), wherein at least part of the one or more user snapshots correspond to one or more authenticator computing devices associated with one or more authenticators ([0033] – the Verifier 105 sends links to vouching person(s) 120 with an image lineups to ; 
receiving, by the computing system, corresponding one or more identification responses to the one or more identification requests from the corresponding one or more authenticator computing devices ([0033] – The vouching person(s) 120 select the image depicting the requester 115 and the verifier 105 receives vouching person(s) selection choice identifying whether the requestors image depicts the requester 115); and 
authenticating, by the computing system, the user according to the one or more identification responses ([0033] – the verifier 105 calculates a likelihood that the image obtained from the requester 115 depicts the requester 115 based on the vouching person(s) 120 selection choices to authenticate or verify the requester 115).
BLADEL appears to fail to teach sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user; and validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions, a validation rule repository comprised of at least one validation rule specifying one or more social networks, and a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system, wherein the computing system is a personal account with a service offered over the Internet.
However, GANONG teaches sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user ([0285]-[286] – sends random selection of challenges or activities to a user to perform for the camera and captures a series of digital images of the user ; and 
validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions ([0285]-[0286] – the system authenticates the user using stored face signatures; [0322] – authenticates a user based on captured images of the poses <i.e., acquisition conditions>; [0307] – the image anti-spoofing may further require specific context, e.g., a known security gate must be present the background, or there must be in the image a reflection of the flashing color on a screen <i.e., image only validated when the image complies with a rule>; [0343] – any module or executing component <i.e., the aforementioned acquisition conditions and rules systems> uses a computer readable storage media memory <i.e., a repository> to contain it’s operating instructions/perform), a validation rule repository comprised of at least one validation rule specifying one or more social networks ([0273] – “event information, or other information available on a social network, may also be considered”, which may make authentication determination ranking decisions based on, e.g., a user’s event attendance posted on a social network compared to associated pictures of the event <i.e., system stores validation rule(s) that adjust the match likelihood using the one or more checked social networks>; [0271] – locations of user tagged on social media accounts may be considered in identification), and a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system ([0092] & [0202] – database <i.e., repository> holds plurality of user photos associated with respective plurality of users <i.e., other users> that use the system; [0253] & [0265-0266] – system compares known faces of stored persons <i.e., multiple different users> to an unidentified individual to determine the most likely match; [0282-0283] – system validates previously unidentified individual based on the facial identification; additionally, see [0321] – multiple users <i.e., multiple users> faces in a same photo may be matched for authentication <i.e., the system uses multiple users stored comparison faces >), wherein the computing system is a personal account with a service offered over the Internet ([0092] & [0202] – database <i.e., repository> holds plurality of user photos associated with respective plurality of users <i.e., other users> that use the system; [0003] – users are authenticated by the system to access a service; [0138] – system may comprise a social networking system; [0095] – the plurality of users in the system connect over the internet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BLADEL with the teachings of GANONG, to further comprise sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user; and validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions, a validation rule repository comprised of at least one validation rule specifying one or more social networks, so that users may not “spoof” the physical likeness of an authorized user to bypass the system security (see, e.g., GANONG at [0284], [0308], [0320]).

Regarding claim 2, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: selecting, by the computing system, the plurality of acquisition conditions in a pseudo- random way among a plurality of candidate conditions (GANONG at [0285] – a random selection from the series of challenges or activities may be presented to the user; [0091-0092] – authentication functions performed by computing architecture). It would have been obvious to implement the combination of BLADEL and GANONG with the teachings of GANONG before the effective filing date of the claimed invention, wherein the method further comprises selecting, by the computing system, the plurality of acquisition conditions in a pseudo- random way among a plurality 

Regarding claim 3, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the selected plurality of acquisition conditions are one or more poses, expressions and/or backgrounds (GANONG at [0005] & [0285] – challenges or activities may be presented to a user, the selections may include, e.g., smiling, blinking, eye-tracking, mouth opening, turning, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of BLADEL and GANONG with the teachings of GANONG, wherein the selected plurality of acquisition conditions are one or more poses, expressions and/or backgrounds, so that it may prevent imposters from presenting a random movement video or 2d image to mimic the request (see, e.g., GANONG at [0304], [0308], [0320]).

Regarding claim 7, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: 
receiving, by the computing system, an indication of a device position of the user computing device from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0271-0272] – photo metadata may include photo’s location coordinates to be considered to improve facial recognition),
receiving, by the computing system, an indication of a user position of the user from one or more software applications (GANONG at [0271-0273] – user location is gathered by the system from other photos of the user or from information on, e.g., a social network), wherein the user is registered (GANONG at [0018-0019] – user is registered with the system), and  
DE820150367US01Page 29 of 35authenticating, by the computing system, the user further according to a match of the device position with the user position (GANONG at [0271-0272] – the system matches the previously known user location to the digital image’s metadata location; GANONG at [0263] – location is used to increase the accuracy of recognition results).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of BLADEL and GANONG with the teachings of GANONG, to include receiving, by the computing system, an indication of a device position of the user computing device from the user computing device, receiving, by the computing system, an indication of a user position of the user from one or more software applications, wherein the user is registered, and  DE820150367US01Page 29 of 35authenticating, by the computing system, the user further according to a match of the device position with the user position, so that it may increase the accuracy of facial recognition results by discarding suggested matches that would require users to be in two places at once (see, e.g., GANONG at [0271]).

Regarding claim 9, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: 
extracting, by the computing system, corresponding one or more representations of one or more image features from the one or more user snapshots (GANONG at [0275] – security platform determines whether a user is wearing, e.g., a green sweater or other clothing objects worn by the person); and
validating, by the computing system, the one or more user snapshots further according to a consistency of the one or more representations of each of the one or more image features throughout the one or more user snapshots (GANONG at [0275] – when a user is found to be wearing a piece of .
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the combination of BLADEL and GANONG as taught in GANONG, comprising validating, by the computing system, the one or more user snapshots further according to a consistency of the one or more representations of each of the one or more image features throughout the one or more user snapshots, so that the verification accuracy of the user may be increased (see, e.g., GANONG at [00263]).

Regarding claim 11, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: 
sending, by the computing system, each of the one or more identification requests (BLADEL at [0033] – the verifier 105 sends an image lineup for verification to the vouching persons), comprising a group of challenge snapshots (BLADEL at [0033] – the verifier 105 sends an image lineup for verification to the vouching persons), formed by a selected user snapshot of the one or more user snapshots (BLADEL at [0033] – image lineup contains the image obtained from requestor 115) and a plurality of comparison snapshots of one or more persons of the same computing system (BLADEL at [0033] – image lineup contains images of other people to be selected against), and a request of identifying the selected user snapshot within the challenge snapshots (BLADEL at [0033] – the vouching persons 120 must select the image depicting the requester 115 and then the verifier 115 receives the vouching persons selection choice(s)), to the DE820150367US01Page 30 of 35corresponding one or more authenticator computing devices (BLADEL at [0033] – the verifier 105 sends to vouching persons 120; [0037] – vouching persons 120 operate on computer devices; 
receiving, by the computing system, each of the one or more identification responses (BLADEL at [0033] – the verifier 105 receives the vouching persons 120 selections from the image lineup), comprising an indication of a selected one of the challenge snapshots (BLADEL at [0033] – the verifier 105 receives the vouching persons 120 selections from the image lineup), from the corresponding one or more authenticator computing devices (BLADEL at [0033] – the verifier 105 receives the vouching persons 120 selections from the image lineup); and 
authenticating, by the computing system, the user according to a match of the selected challenge snapshot of each of the one or more identification responses with the selected user snapshot (BLADEL at [0033] – the verifier 105 calculates a rating of likelihood that the image from requester 115 depicts requester by using the selection choices received from vouching persons 120, and determines whether requester 115 is successfully authenticated or verified).  

Regarding claim 13, BLADEL teaches a computer program product for authenticating a user in a computing system ([0030-0033] – system comprises authentication computer system for users), comprising: 
one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media ([0030] – verifier is implemented on a computer system; [0034] – verifier uses the computer readable code on a server computer of the verifier 105 to achieve functions), the program instructions executable by a processor to cause the processor to perform a method comprising ([0030] – verifier is implemented on a computer system; [0034] – verifier uses the computer readable code on a server computer of the verifier 105 to achieve functions): 
receiving, by the computing system, the one or more user snapshots from the user computing device ([0043] – computer system obtains snapshot taken by a user using the mobile device/digital camera); 
sending, by the computing system, corresponding one or more identification requests for identifying the user ([0033] – the Verifier 105 sends an link to a vouching person(s) 120 with an image lineup to identify the Requestor 115), wherein at least part of the one or more user snapshots correspond to one or more authenticator computing devices associated with one or more authenticators ([0033] – the Verifier 105 sends an link to a vouching person(s) 120 with an image lineup to identify the Requestor 115; the image lineup contains the image obtained from the Requestor 115; one or more vouching persons 120 select the image depicting the Requestor 115); 
receiving, by the computing system, corresponding one or more identification responses to the one or more identification requests from the corresponding one or more authenticator computing devices ([0033] – The vouching person(s) 120 select the image depicting the requester 115 and the verifier 105 receives vouching person(s) selection choice identifying whether the requestors image depicts the requester 115); and 
authenticating, by the computing system, the user according to the one or more identification responses ([0033] – the verifier 105 calculates a likelihood that the image obtained from the requester 115 depicts the requester 115 based on the vouching person(s) 120 selection choices to authenticate or verify the requester 115).
BLADEL appears to fail to teach sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user; and validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions, a validation rule repository comprised of at least one validation rule specifying one or more social networks, and a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system, wherein the computing system is a personal account with a service offered over the Internet.
sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user ([0285]-[286] – sends random selection of challenges or activities to a user to perform for the camera and captures a series of digital images of the user performing them; [0290] & [0295] – the users device receives the prompts and the user performs them); and 
validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions ([0285]-[0286] – the system authenticates the user using stored face signatures; [0322] – authenticates a user based on captured images of the poses <i.e., acquisition conditions>; [0307] – the image anti-spoofing may further require specific context, e.g., a known security gate must be present the background, or there must be in the image a reflection of the flashing color on a screen <i.e., image only validated when the image complies with a rule>; [0343] – any module or executing component <i.e., the aforementioned acquisition conditions and rules systems> uses a computer readable storage media memory <i.e., a repository> to contain it’s operating instructions/perform), a validation rule repository comprised of at least one validation rule specifying one or more social networks ([0273] – “event information, or other information available on a social network, may also be considered”, which may make authentication determination ranking decisions based on, e.g., a user’s event attendance posted on a social network compared to associated pictures of the event <i.e., system stores validation rule(s) that adjust match likelihood using one or more social networks>; [0271] – locations of user tagged on social media accounts may be considered in identification), and a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system ([0092] & [0202] – database <i.e., repository> holds plurality of user photos associated with respective plurality of users <i.e., other users> that use the system; [0253] & [0265-0266] – system compares known faces of , wherein the computing system is a personal account with a service offered over the Internet ([0092] & [0202] – database <i.e., repository> holds plurality of user photos associated with respective plurality of users <i.e., other users> that use the system; [0003] – users are authenticated by the system to access a service; [0138] – system may comprise a social networking system; [0095] – the plurality of users connect over the internet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BLADEL with the teachings of GANONG, to further comprise sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user; and validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions, a validation rule repository comprised of at least one validation rule specifying one or more social networks, so that users may not “spoof” the physical likeness of an authorized user to bypass the system security (see, e.g., GANONG at [0284], [0308], [0320]).

Regarding claim 14, the combination of BLADEL and GANONG teach the computer program product of claim 13, further comprising: 
selecting, by the computing system, the plurality of acquisition conditions in a pseudo- random way among a plurality of candidate conditions (GANONG at [0285] – a random selection from the series of challenges or activities may be presented to the user). It would have been obvious to implement the combination of BLADEL and GANONG with the teachings of GANONG before the 

Regarding claim 15, the combination of BLADEL and GANONG teach the computer program product of claim 13, wherein the selected plurality of acquisition conditions are one or more poses, expressions and/or backgrounds (GANONG at [0005] & [0285] – challenges or activities may be presented to a user, the selections may include, e.g., smiling, blinking, eye-tracking, mouth opening, turning, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of BLADEL and GANONG with the teachings of GANONG, wherein the selected plurality of acquisition conditions are one or more poses, expressions and/or backgrounds, so that it may prevent imposters from presenting a random movement video or 2d image to mimic the request (see, e.g., GANONG at [0304], [0308], [0320]).

Regarding claim 18, BLADEL teaches a computer system for authenticating a user in a computing system ([0030-0033] – system comprises authentication computer system for users), comprising: Page 7 of 15Application No.: 15/981,800 
receiving, by the computing system, the one or more user snapshots from the user computing device ([0043] – computer system obtains snapshot taken by a user using the mobile device/digital camera); 
sending, by the computing system, corresponding one or more identification requests for identifying the user ([0033] – the Verifier 105 sends an link to a vouching person(s) 120 with an image lineup to identify the Requestor 115), wherein at least part of the one or more user snapshots correspond to one or more authenticator computing devices associated with one or more authenticators ([0033] – the Verifier 105 sends an link to a vouching person(s) 120 with an image lineup to identify the Requestor 115; the image linup contains the image obtained from the Requestor 115; one or more vouching persons 120 select the image depicting the Requestor 115); 
receiving, by the computing system, corresponding one or more identification responses to the one or more identification requests from the corresponding one or more authenticator computing devices ([0033] – The vouching person(s) 120 select the image depicting the requester 115 and the verifier 105 receives vouching person(s) selection choice identifying whether the requestors image depicts the requester 115); and 
authenticating, by the computing system, the user according to the one or more identification responses ([0033] – the verifier 105 calculates a likelihood that the image obtained from the requester 115 depicts the requester 115 based on the vouching person(s) 120 selection choices to authenticate or verify the requester 115).
BLADEL appears to fail to specifically teach one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
Yet, BLADEL teaches implementing the system onto a standard computer (see, e.g., [0030] – verifier computer system). Official Notice is taken that a standard computer comprises one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method.

However, GANONG teaches sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user ([0285]-[286] – sends random selection of challenges or activities to a user to perform for the camera and captures a series of digital images of the user performing them; [0290] & [0295] – the users device receives the prompts and the user performs them); and 
validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions ([0285]-[0286] – the system authenticates the user using stored face signatures; [0322] – authenticates a user based on captured images of the poses <i.e., acquisition conditions>; [0307] – the image anti-spoofing may further require specific context, e.g., a known security gate must be present the background, or there must be in the image a reflection of the flashing color on a screen <i.e., image only validated when the image complies with a rule>; [0343] – any module or executing component <i.e., the aforementioned acquisition conditions and rules systems> uses a computer readable storage media memory <i.e., a repository> to contain it’s operating instructions/perform), a validation rule repository comprised of at least one validation rule specifying one or more social networks ([0273] – “event information, or other , and a comparison snapshot repository which stores comparison snapshots of at least one other user of the same computing system ([0092] & [0202] – database <i.e., repository> holds plurality of user photos associated with respective plurality of users <i.e., other users> that use the system; [0253] & [0265-0266] – system compares known faces of persons <i.e., multiple different users> to an unidentified individual to determine the most likely match; [0282-0283] – system validates previously unidentified individual based on the facial identification; additionally, see [0321] – multiple users <i.e., multiple users> faces in a same photo may be matched for authentication <i.e., the system uses multiple users stored comparison faces >), wherein the computing system is a personal account with a service offered over the Internet ([0092] & [0202] – database <i.e., repository> holds plurality of user photos associated with respective plurality of users <i.e., other users> that use the system; [0003] – users are authenticated by the system to access a service; [0138] – system may comprise a social networking system; [0095] – the plurality of users connect over the internet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify BLADEL with the teachings of GANONG, to further comprise sending, by the computing system, one or more snapshot requests for taking one or more user snapshots of the user in corresponding a plurality of acquisition conditions to a user computing device of the user; and validating, by the computing system, the one or more user snapshots according to a match thereof with corresponding the plurality of acquisition conditions, a validation rule repository comprised of at least one validation rule specifying one or more social networks, so that users may not “spoof” the physical .

Claims 4, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLADEL in view of GANONG, further in view of Lee et al. (US20180225665, Hereinafter “LEE”).
Regarding claim 4, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: 
receiving, by the computing system, an indication of a device position of the user computing device from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0271-0272] – photo metadata may include photo’s location coordinates to be considered to improve facial recognition);
receiving, by the computing system, the one or more user snapshots associated with an indication of corresponding one or more acquisition positions of the one or more user snapshots from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0272] & [0275] – the location coordinates are a part of the photo’s metadata and considered by the computing system).
The combination of BLADEL and GANONG fail to teach validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position. 
However, LEE teaches validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position ([0018] & [0036] – user photo location is compared against the device location to verify photo and gain access to payment accounts at payment system 110).
 validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position, so that fraudsters may not use old photos to gain access to the system (see, e.g., LEE at [0018]).

Regarding claim 16, the combination of BLADEL and GANONG teach the computer program product of claim 13, further comprising: 
receiving, by the computing system, an indication of a device position of the user computing device from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0271-0272] – photo metadata may include photo’s location coordinates to be considered to improve facial recognition); 
receiving, by the computing system, the one or more user snapshots associated with an indication of corresponding one or more acquisition positions of the one or more user snapshots from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0272] & [0275] – the location coordinates are a part of the photo’s metadata and considered by the computing system).
The combination of BLADEL and GANONG fail to teach validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position. 
However, LEE teaches validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position ([0018] & [0036] – user photo location is compared against the device location to verify photo and gain access to payment accounts at payment system 110).
 validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position, so that fraudsters may not use old photos to gain access to the system (see, e.g., LEE at [0018]).

Regarding claim 19, the combination of BLADEL and GANONG teach the computer system of claim 18, further comprising: 
receiving, by the computing system, an indication of a device position of the user computing device from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0271-0272] – photo metadata may include photo’s location coordinates to be considered to improve facial recognition); 
receiving, by the computing system, the one or more user snapshots associated with an indication of corresponding one or more acquisition positions of the one or more user snapshots from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0272] & [0275] – the location coordinates are a part of the photo’s metadata and considered by the computing system).
The combination of BLADEL and GANONG fail to teach validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position. 
However, LEE teaches validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position ([0018] & [0036] – user photo location is compared against the device location to verify photo and gain access to payment accounts at payment system 110).
 validating, by the computing system, the one or more user snapshots further according to a match of the corresponding one or more acquisition positions with the device position, so that fraudsters may not use old photos to gain access to the system (see, e.g., LEE at [0018]).

Claims 5, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLADEL in view of GANONG, further in view of Tippett et al. (US20140310764, Hereinafter “TIPPETT”).
Regarding claim 5, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: 
receiving, by the computing system, an indication of a device position of the user computing device from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0271-0272] – photo metadata may include photo’s location coordinates to be considered to improve facial recognition); 
determining, by the computing system, one or more articles of clothing being worn by the user from the one or more user snapshots (GANONG at [0275] – security platform determines whether a user is wearing, e.g., a green sweater or other clothing objects worn by the person); and
	wherein the at least one validation rule specifying the one or more social networks is used to determine an acquisition position of the user ([0273] – “event information, or other information available on a social network, may also be considered”, which may make authentication determination ranking decisions based on, e.g., a user’s event attendance posted on a social network compared to associated authentication pictures <i.e., system stores validation rule(s) that adjust match likelihood using one or more social networks> to determine whether the requesting user was actually at the event; [0271] – locations of user tagged on social media accounts may be considered in identification).
 validating, by the computing system, the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position, based on the validation rule repository, wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range.
However, TIPPETT teaches validating, by the computing system ([0045] – system implemented via computer), the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position ([0068] – context module determines context of the user device, and may include the weather; [0068] – context module then performs authentication based on context and context tokens; [0068] – context tokens may include clothes; [0027] – see also location context tokens), based on the validation rule repository ([0027-0029] – a user may define the authentication maneuver elements and context tokens they must be acquired within (e.g., location, time of acquisition, etc.) <i.e., validation rules>; [0081] – the aforementioned embodiments of authentication platform 119 include a repository used to conform identity using factors/processes <i.e., validation rule repository>; also see [0065] – the access requests are validated based on the context information; [0020] – “some or all of the authentication factors can be recorded as a feature vector, a gesture vector, a gesture transition vector, or a combination thereof, in an authentication database”, also “the system deploys the vectors based upon the context of the user authentication and/or identification, access policies, etc.”; see also [0068] – context module 327, additionally see: [0070] – content affecting preferences stored), wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range ([0032] – a range and scale may be defined for each authentication element or token, which may include, e.g., an ambient i.e., acquisition must have certain clothes with certain weather or temperature>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BLADEL and GANONG with the teachings of TIPPETT, to comprise validating, by the computing system, the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position, based on the validation rule repository, wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range, to ensure a stronger level of authentication by using detected authentication factors in combination (see, e.g., TIPPETT at [0019]-[0020]).

Regarding claim 17, the combination of BLADEL and GANONG teach the computer program product of claim 13, further comprising: 
receiving, by the computing system, an indication of a device position of the user computing device from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0271-0272] – photo metadata may include photo’s location coordinates to be considered to improve facial recognition); 
determining, by the computing system, one or more articles of clothing being worn by the user from the one or more user snapshots (GANONG at [0275] – security platform determines whether a user is wearing, e.g., a green sweater or other clothing objects worn by the person); and
	wherein the at least one validation rule specifying the one or more social networks is used to determine an acquisition position of the user ([0273] – “event information, or other information .
The combination of BLADEL and GANONG appear to fail to teach validating, by the computing system, the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position, based on the validation rule repository, wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range.
However, TIPPETT teaches validating, by the computing system ([0045] – system implemented via computer), the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position ([0068] – context module determines context of the user device, and may include the weather; [0068] – context module then performs authentication based on context and context tokens; [0068] – context tokens may include clothes; [0027] – see also location context tokens), based on the validation rule repository ([0027-0029] – a user may define the authentication maneuver elements and context tokens they must be acquired within (e.g., location, time of acquisition, etc.) <i.e., validation rules>; [0081] – the aforementioned embodiments of authentication platform 119 include a repository used to conform identity using factors/processes <i.e., validation rule repository>; also see [0065] – the access requests are validated based on the context information; [0020] – “some or all of the authentication factors can be recorded as a feature vector, a gesture vector, a gesture transition vector, or a combination thereof, in an authentication database”, also “the system deploys the vectors based upon the context of the user , wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range ([0032] – a range and scale may be defined for each authentication element or token, which may include, e.g., an ambient temperature; [0027], [0032], & [00068] – authentication context tokens may include a combination of temperature, clothes, and/or weather <i.e., acquisition must have certain clothes with certain weather or temperature>). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BLADEL and GANONG with the teachings of TIPPETT, to comprise validating, by the computing system, the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position, based on the validation rule repository, wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range, to ensure a stronger level of authentication by using detected authentication factors in combination (see, e.g., TIPPETT at [0019]-[0020]).

Regarding claim 20, the combination of BLADEL and GANONG teach the computer system of claim 18, further comprising: receiving, by the computing system, an indication of a device position of the user computing device from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security platform to authenticate user; GANONG at [0271-0272] – photo metadata may include photo’s location coordinates to be considered to improve facial recognition); 
determining, by the computing system, one or more articles of clothing being worn by the user from the one or more user snapshots (GANONG at [0275] – security platform determines whether a user is wearing, e.g., a green sweater or other clothing objects worn by the person); and
	wherein the at least one validation rule specifying the one or more social networks is used to determine an acquisition position of the user ([0273] – “event information, or other information available on a social network, may also be considered”, which may make authentication determination ranking decisions based on, e.g., a user’s event attendance posted on a social network compared to associated pictures of the event <i.e., system stores validation rule(s) that adjust match likelihood using one or more social networks> to determine whether the user is at the event; [0271] – locations of user tagged on social media accounts compared against image may be considered in identification).
The combination of BLADEL and GANONG appear to fail to teach validating, by the computing system, the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position, based on the validation rule repository, wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range.
However, TIPPETT teaches validating, by the computing system ([0045] – system implemented via computer), the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position ([0068] – context module determines context of the user device, and may include the weather; [0068] – context module then performs authentication based on context and context tokens; [0068] – context tokens may include clothes; [0027] – see also location context tokens), based on the validation rule repository ([0027-0029] – a user may define the authentication maneuver elements and context tokens they must be acquired within (e.g., location, time of acquisition, etc.) <i.e., validation rules>; [0081] – the aforementioned i.e., validation rule repository>; also see [0065] – the access requests are validated based on the context information; [0020] – “some or all of the authentication factors can be recorded as a feature vector, a gesture vector, a gesture transition vector, or a combination thereof, in an authentication database”, also “the system deploys the vectors based upon the context of the user authentication and/or identification, access policies, etc.”; see also [0068] – context module 327, additionally see: [0070] – content affecting preferences stored), wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range ([0032] – a range and scale may be defined for each authentication element or token, which may include, e.g., an ambient temperature; [0027], [0032], & [00068] – authentication context tokens may include a combination of temperature, clothes, and/or weather <i.e., acquisition must have certain clothes with certain weather and/or temperature>). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BLADEL and GANONG with the teachings of TIPPETT, to comprise validating, by the computing system, the one or more user snapshots further according to a consistency of the articles of clothing with an indication of a weather condition at the device position, based on the validation rule repository, wherein the validation rule repository defines a weather condition and/or a temperature range and the articles of clothing that are worn on one or more body parts for the defined weather condition and/or temperature range to ensure a stronger level of authentication by using detected authentication factors in combination (see, e.g., TIPPETT at [0019]-[0020]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLADEL in view of GANONG, and TIPPETT, further in view of Lindemann (US20180191501, Hereinafter “LINDEMANN”).
	Regarding claim 6, the combination of BLADEL, GANONG, and TIPPIET teach the method according to claim 5. The combination of BLADEL, GANONG, and TIPPET fail to teach receiving, by the computing system, the indication of the weather condition at the device position from one or more meteorological services over a telecommunication network.
	However, LINDEMANN teaches receiving, by the computing system, the indication of the weather condition at the device position from one or more meteorological services over a telecommunication network ([0218] – the phone utilizes real-time local weather data in determining consistency with information gathered by the sensors 1743; [0217] – the supplemental data may be gathered from external sources, e.g., the internet, other devices, and local data sources).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BLADEL, GANONG, and TIPPETT with the teachings of LINDEMANN, to detect non-authentic users by changing authentication trustworthiness if the sensor information is not consistent with the location condition (see, e.g., LINDEMAN at [0015] & [0218]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLADEL in view of GANONG, further in view of Inoue (US20190188366, Hereinafter “INOUE”).
Regarding claim 8, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: 
receiving, by the computing system, the one or more user snapshots associated with an indication of corresponding one or more acquisition times of the one or more user snapshots from the user computing device (GANONG at [0005] – photo is captured of the user and used by a security .
The combination of BLADEL and GANONG appear to fail to teach validating, by the computing system, the one or more user snapshots further according to the one or more acquisition times of each of the one or more user snapshots following a request time of a corresponding one of the one or more snapshot requests. 
However, INOUE teaches validating, by the computing system, the one or more user snapshots ([0018] – system may use utilizing biometric verification; [0082] – facial image may be requested) further according to the one or more acquisition times of each of the one or more user snapshots following a request time of a corresponding one of the one or more snapshot requests ([0076]-[0077] – challenge and response time used verify the existence of the user; also [0082]-[0083] – server 10 receives response from user and compares to challenge time to verify user).
It would have been obvious before the effective filing date of the claimed invention to modify the combination of BLADEL and GANONG with the teachings of INOUE, comprising validating, by the computing system, the one or more user snapshots further according to the one or more acquisition times of each of the one or more user snapshots following a request time of a corresponding one of the one or more snapshot requests, so that it may be further verified that a user is an actual human being (see, e.g., INOUE at [0082]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLADEL in view of GANONG, further in view of Lautenschlager (US20130263231, Hereinafter “LAUTENSCHLAGER”).
Regarding claim 10, the combination of BLADEL and GANONG teach the method according to claim 1, wherein the method comprises: 
retrieving, by the computing system, an indication of a roster of persons having an affinity with the user from one or more software applications managing the roster of persons (BLADEL at [0033] – the verifier 105 obtains information on vouching persons 120; BLADEL at [0031] – vouching persons 120 are people/individuals who may have a personal knowledge of the requestor 115).
The combination of BLADEL and GANONG appear to fail to teach selecting, by the computing system, the authenticators within the roster of persons in a pseudo-random way.
However, LAUTENSCHLAGER teaches selecting, by the computing system, the authenticators within the roster of persons in a pseudo-random way ([0010] – authenticators are used to confirm the identity of a requester requesting access to a service; [0145] – an algorithm randomly select the one or more contact entries to be contacted, [0076] – it may be randomly selected from a subset of a plurality of contact data entries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BLADEL and GANONG with the teachings of LAUTENSCHLAGER, to include selecting, by the computing system, the authenticators within the roster of persons in a pseudo-random way, so that it is more difficult for an attacker to predict which authenticators will be contacted by the authentication system (see, e.g., LAUTENSCHLAGER at [0145]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLADEL in view of GANONG, further in view of Schetcher et al. (US20100293600, Hereinafter “SCHECHTER”).
Regarding claim 12, the combination of BLADEL and GANONG teach the method according to claim 1. The combination of BLADEL and GANONG fail to teach sending, by the computing system, each of the one or more identification requests, comprising a request for one or more personal data of the user, to the corresponding one or more authenticator computing devices; receiving, by the computing system, each of the one or more identification responses, comprising response information responsive 
However, SCHETCHER teaches sending, by the computing system, each of the one or more identification requests ([0032] – recovery authentication process 116 sends request to trustee 104 to produce an email address (i.e., personal information) of the account holder 102), comprising a request for one or more personal data of the user ([0032] – recovery authentication process 116 sends request trustee 104 to provide the email address (i.e., personal information) of the account holder 102), to the corresponding one or more authenticator computing devices ([0032] – recovery authentication process 116 sends request trustee 104 to provide email address of the account holder 102; [0028] – trustees 104 operate from computing devices 105); 
receiving, by the computing system, each of the one or more identification responses ([0034] – after the trustee 104 completed the information request, the trustee 104 returns the email to the servers 106), comprising response information responsive to the request for the personal data ([0032-0034] – after the trustee 104 completes the information request including the account holder 102’s email, the trustee 104 returns the email to the servers 106), from the corresponding one or more authenticator computing devices ([0034] – the request is returned from the trustees 104; [0028] – trustees 104 operate from computing devices 105); and 
authenticating, by the computing system, the user further according to a match of the response information of each of the one or more identification responses ([0034] - information provided by the trustee 104 is checked against database 118 on servers 106; [0034] – if the information matches the information in the database, an email is sent to the computing device 105 as part of the trustee authentication email process 120 (i.e., authentication process may continue)) with reference information of the user stored in the computing system ([0034] - information provided by the trustee 104 is checked against stored information of database 118 on servers 106).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BLADEL and GANONG with the teachings of SCHECHTER, to include sending, by the computing system, each of the one or more identification requests, comprising a request for one or more personal data of the user, to the corresponding one or more authenticator computing devices; receiving, by the computing system, each of the one or more identification responses, comprising response information responsive to the request for the personal data, from the corresponding one or more authenticator computing devices; and authenticating, by the computing system, the user further according to a match of the response information of each of the one or more identification responses with reference information of the user stored in the computing system, so that trustees (i.e., authenticators) may confirm that they have been contacted by the actual account holder (i.e., requestor) to recover an account (see, e.g., SCHECHTER at [0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uchiyama (US20170017859) discloses an image recognition system that takes into account the context of a user (abstract), which adjusts the recognition model for users’ clothing changing in accordance with a sensed temperature (see [0113]). 
Zhang et al. (US20140072170) discloses a video image verification system (abstract, [0003]), wherein different weather conditions expect different human body models, e.g., wherein coats may be anticipated to be users during cold weather (see [0070]). 
Siminoff et al. (US20180357870) discloses an image recognition software system (see, e.g., [0070], [0093]) that detects suspicious activity when a person is wearing clothing, such as a hoodie, that would be considered abnormal during the ambient conditions, e.g., when the weather is warm (see [0062]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438